Bloodwoktii, J.
“Where section 5751 of the Civil Code of 1910, as to the relative weight of positive and negative testimony, is applicable, it is error for the court to give that section in charge to the jury without further instructing them, in the same connection, that in weighing-such testimony they should take into consideration the credibility of the witnesses. See Georgia Ry. & Power Co. v. Pounds, 20 Ga. App. 201 (92 S. E. 1026), and eases cited.” McDuffie v. State, 24 Ga. App. 653 (101 S. E. 812). See also Sou. Ry. Co. v. O’Bryan, 115 Ga. 660 (1) (42 S. E. 42), and Carter v. State, ante, 230.
Under the rulings in the foregoing eases the court erred in overruling the motion for a new trial.

Judgment reversed.


Broyles, C. J., and Luke, J., concur.